Exhibit 10.01(h)

 

EQUITABLE RESOURCES, INC.
2007 SUPPLY LONG-TERM INCENTIVE PROGRAM
(as amended and restated December 3, 2008)

 

EQUITABLE RESOURCES, INC. (the “Company”) hereby establishes this EQUITABLE
RESOURCES, INC. 2007 SUPPLY LONG-TERM INCENTIVE PROGRAM (the “Program”) as of
this 1st day of July, 2007, as amended and restated December 3, 2008, in
accordance with the terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the 1999 Equitable Resources, Inc. Long-Term Incentive Plan (the “1999 Plan”)
for the benefit of its employees and executives, of which the Program is a
subset;

 

WHEREAS, in order to align the interests of employees with the interests of the
shareholders, customers and the strategic objectives of the Company, the Company
desires to provide long-term incentive award opportunities through the Program
in the form of awards qualifying as “Performance Awards” under the 1999 Plan;

 

NOW, THEREFORE, the Company hereby adopts the Program on the following terms and
conditions:

 

Section 1.  Incentive Program Purpose.  The purpose of the Program is to provide
long-term incentive award opportunities to key employees in the Company’s Supply
segment (the “Supply Segment” business unit) and align their interests with
those of the Company’s shareholders and customers and with the strategic
objectives of the Company.  Awards granted hereunder may be earned by achieving
pre-determined absolute performance levels and by satisfying certain applicable
employment requirements, and are forfeited if defined performance levels or
applicable employment requirements are not achieved.  By placing a portion of
the employee’s compensation at risk, the Company has an opportunity to reward
exceptional performance or reduce the compensation opportunity when performance
does not meet expectations.  The Program shall be construed consistent with the
provision of the 1999 Plan with respect to awards to Covered Employees, as such
term is defined in the 1999 Plan, and the deductibility of such awards under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Section 2.  Effective Date.  The effective date of this Program is July 1,
2007.  The Program will remain in effect until the earlier of December 31, 2010
or the closing date of a Change of Control of the Company, determined in
accordance with Section 5, unless otherwise amended or terminated as provided in
Section 18 (“Termination Date”).

 

--------------------------------------------------------------------------------


 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, recommend the employees of the Company who
shall be eligible to participate in the Program.  The CEO’s selections will
become participants in the Program (the “Participants”) only upon approval by
the Compensation Committee of the Board of Directors (the “Committee”),
comprised in accordance with the requirements of the 1999 Plan.  In the event
that an employee is hired or promoted by the Company during any Performance
Period, as defined below, the employee may become eligible to participate in the
Program, subject to Committee approval, in the next succeeding Performance
Period.

 

Section 4.  Performance Incentive Share Unit Awards.  Each Participant shall be
allocated a number of performance incentive share units (the “Target Share
Units”) relative to one or more of the Performance Periods, as may be specified
in the award and subject to the conditions provided herein, the value of which
is determined by reference to the Company’s stock.  Allocations of Target Share
Units shall be proposed by the CEO and approved by the Committee.  The Target
Share Units may be increased by as much as three times the number awarded or
reduced to zero, based solely on the achievement of the Performance Condition as
described in Section 5.  The Committee shall have no discretion to increase the
Target Share Units.

 

The Target Share Units shall be held in escrow by the Company subject to
satisfaction of the terms and conditions described below.  A Participant shall
have no right to exchange the Target Share Units for cash, stock or any other
benefit and shall be a mere unsecured creditor of the Company with respect to
such share units and any future rights to benefits.

 

Section 5.  Performance Condition.  Subject to Section 6, the total number of
Target Share Units that may be issued (“Awarded Share Units”) to a Participant
will be based on Supply Segment Revenues, as calculated below, (the “Performance
Condition”).

 

(a)                                  Performance Periods.  The Performance
Condition shall be measured over three Performance Periods as follows:

 

Performance Period

 

Dates

#1

 

July 1, 2007 — December 31, 2008

#2

 

January 1, 2009 — December 31, 2009

#3

 

January 1, 2010 — December 31, 2010

 

(i)                         For purposes of this Program, Supply Segment
Revenues shall be measured as the Sales Price multiplied by Total Sales Volume
for each Performance Period.  Sales Price shall equal $4.82 for each Performance
Period.

 

(ii)                      Total Sales Volume.  For purposes of this Program,
Total Sales Volume for each Performance Period equals the sum of the production
total sales volumes (mmcfe) reported in the applicable Form 10-Q for each
quarter and, in the case of the fourth quarter of any year, the volumes
calculated for the fourth quarter by reducing

 

2

--------------------------------------------------------------------------------


 

the annual production total sales volume reported in the Form 10-K by the
quarterly production total sales volumes reported in the Forms 10-Q for the
first three quarters of such year. For the avoidance of doubt, (a) Total Sales
Volume is determined solely by the volumes reported, regardless of any
subsequently identified prior period adjustment, (b) Total Sales Volume
represents the Company’s interest in gas and oil sales during the applicable
period and (c) gathered volumes are not included.  For each individual and the
collective Performance Periods, Total Sales Volume shall be measured on a basis
consistent with current practice on the date of adoption of the Program.

 

(iii)                   Allocation of Target Share Units among Performance
Periods.  Unless otherwise specifically allocated for a particular Performance
Period or Periods, the Target Share Units for each Participant will be divided
into 20%, 30% and 50% increments for the first, second and third Performance
Periods, respectively.

 

(iv)                  Application of Performance Condition to Individual
Performance Periods.  Except as provided in Section 5(b), the Target Share Units
for each Performance Period will be multiplied by the Payout Factor identified
on the 2007 Supply Long-Term Incentive Program Payout Matrix (Attachment A) that
corresponds to the Supply Segment Revenues, as calculated in accordance with
this Program, for the relevant Performance Period.  The result of the
calculation is the number of Awarded Share Units for the Performance Period
which may be issued to a Participant contingent upon satisfaction of the Initial
and Continuing Employment Conditions set forth in Sections 6(a) and (b).

 

(v)                     Potential Three-Year Cumulative Performance Award. 
Participants who have participated in the Program and remained employed with the
Company during each of the three Performance Periods are eligible to receive a
three-year cumulative performance award, calculated in accordance with this
Section 5(a)(v), subject to satisfaction of the Initial and Continuing
Employment Conditions set forth in Sections 6(a) and (b).  Upon completion of
the third Performance Period, the cumulative Supply Segment Revenues for the
three Performance Periods shall be calculated and measured against the Payout
Factor identified on Attachment A for such cumulative Supply Segment Revenues. 
If the resulting cumulative Payout Factor is greater than or equal to each
individual Performance Period Payout Factor identified in accordance with
subsection (iv), above, then the Target Share Units for each Performance Period
for such eligible Participants shall be adjusted to the higher amount by using
the cumulative Payout Factor.  In the event that any Performance Period
terminates due to a Change of

 

3

--------------------------------------------------------------------------------


 

Control, as provided in Section 5(b), no cumulative performance awards shall be
payable pursuant to this Section 5(a)(v).

 

(vi)                  Potential Two-Year Cumulative Performance Award. 
Participants who have participated in the Program and remained employed during
each of the second and third, but not the first, Performance Periods are
eligible to receive a two-year cumulative performance award, calculated in
accordance with this Section 5(a)(vi), subject to satisfaction of the Initial
and Continuing Employment Conditions set forth in Sections 6(a) and (b).  Upon
completion of the third Performance Period, the cumulative Supply Segment
Revenues for the second and third Performance Periods shall be calculated and
measured against the Payout Factor identified on Attachment A for such
cumulative Supply Segment Revenues.  If the resulting cumulative Payout Factor
is greater than or equal to each individual Performance Period Payout Factor
identified for the second and third Performance Periods in accordance with
subsection (iv), above, then the Target Share Units for the second and third
Performance Periods for such eligible Participants shall be adjusted to the
higher amount by using the cumulative Payout Factor.  In the event that any
Performance Period terminates due to a Change of Control, as provided in
Section 5(b), no cumulative performance awards shall be payable pursuant to this
Section 5(a)(vi).

 

(b)                                 Change of Control.  Notwithstanding
Section 9 of the 1999 Plan, the performance criteria and other restrictions and
conditions on any outstanding award shall not automatically lapse or be deemed
to be achieved, fulfilled or waived in the event of a Change of Control, as then
defined in the 1999 Plan.  The Committee may, in the event of a Change of
Control, cause the then-current Performance Period to terminate on the date of
the Change of Control.  If the Performance Period terminates, the Supply Segment
Revenues shall be calculated for the number of reported calendar quarters in the
Performance Period.  The Supply Segment Revenue amounts identified on Exhibit A
for the then-current Performance Period shall be divided by four (or six in the
case of the first Performance Period) and multiplied by the number of reported
calendar quarters in such Performance Period, and compared to actual Supply
Segment Revenues, calculated in accordance with this Program to determine the
corresponding Payout Factor.  The Target Share Units for the then-current
Performance Period will be multiplied by the corresponding Payout Factor.  The
result of this calculation will then be multiplied by a fraction, the numerator
of which is the number of completed days within the then-current Performance
Period and the denominator of which is the number of days in the Performance
Period, to calculate the Awarded Share Units for such Performance Period that
will be paid to a Participant, contingent upon satisfaction of the Initial and
Continuing Employment Conditions set forth in Sections 6(a) and (b).

 

4

--------------------------------------------------------------------------------


 

Section 6.  Employment Conditions.  Payments under the Program are expressly
contingent upon satisfaction of the condition set forth in subsection 6(a) (the
“Initial Employment Condition”) and subsection 6(b) (the “Continuing Employment
Condition”).  The Initial Employment Condition and the Continuing Employment
Condition are collectively referred to herein as the “Employment Conditions”. 
Awarded Share Units calculated in accordance with Section 5 shall vest upon
satisfaction of the Employment Conditions.

 

(a)                                  Initial Employment Condition:  Termination
during or prior to commencement of a Performance Period.  Target Share Units
applicable to a particular Performance Period shall be forfeited if the
Participant’s employment is terminated for any reason during, or if the
Participant is not otherwise employed by the Company throughout, the Performance
Period.

 

(b)                                 Continuing Employment Condition: 
Termination following a Performance Period.

 

(i)                                     Awarded Share Units applicable to the
first Performance Period shall be forfeited if the Participant’s employment is
terminated for any reason after the end of the first Performance Period and
prior to the earlier of (x) the second anniversary of the end of the first
Performance Period or (y) the early termination of the then-current Performance
Period by reason of a Change of Control or otherwise, except for (i) an
involuntary termination of Participant’s employment by the Company for reasons
other than misconduct, failure to perform or other cause, (ii) the Participant’s
death or (iii) the Participant’s disability, as defined in
Section 409A(a)(2)(C) of the Code.

 

(ii)                                  Awarded Share Units applicable to the
second Performance Period shall be forfeited if the Participant’s employment is
terminated for any reason after the end of the second Performance Period and
prior to the earlier of (x) the first anniversary of the end of the second
Performance Period or (y) the early termination of the then-current Performance
Period by reason of a Change of Control or otherwise, except for (i) an
involuntary termination of Participant’s employment by the Company for reasons
other than misconduct, failure to perform or other cause, (ii) the Participant’s
death or (iii) the Participant’s disability, as defined in
Section 409A(a)(2)(C) of the Code.

 

(iii)                               Awarded Share Units applicable to the third
Performance Period and the cumulative Performance Periods, as set forth in
Section 5(a)(v) and (vi), shall be forfeited if the Participant’s employment is
terminated for any reason prior to the end of the third Performance Period.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Awarded Share Units shall be forfeited if the
Participant’s employment is terminated by reason of voluntary resignation prior
to the date of payment.  For purposes of this Program, the effective date of a
Participant’s termination shall be the date on which the Participant ceased to
perform services as an employee of the Company, without regard to accrued
vacation, severance or other benefits or the characterization thereof on the
payroll records of the Company.

 

Section 7.  Dividends.  Following the end of the Performance Period and until
payment therefor or forfeiture thereof, each Awarded Share Unit for such
Performance Period, as calculated in accordance with Section 5, will be
cumulatively credited with dividends that are paid on the Company’s common stock
in the form of additional share units.  These additional share units shall be
deemed to have been purchased on the last business day of the month in which the
record date for the dividend occurs using the closing stock price for the
Company as reported in The Wall Street Journal and shall be subject to all the
same conditions and restrictions as provided in this Program applicable to the
underlying Awarded Share Units.

 

Section 8.  Payment.  Subject to Sections 5 and 6, Awarded Share Units shall be
payable within two and one-half months following the end of the year in which
the Awarded Share Units have vested and are no longer subject to a substantial
risk of forfeiture; provided, however, in the event that any such amounts are
conditioned upon a separation from service and not compensation the Participant
could receive without separating from service, then no such payments may be made
to a Participant who is a “specified employee” under Section 409A of the Code
until the first day following the six-month anniversary of the Participant’s
separation from service.

 

Such Awarded Share Units will be distributed in cash, the amount of which shall
be calculated based upon each Awarded Share Unit being equal in value to a
corresponding share of Company stock as determined under the 1999 Plan as of the
date on which the final Performance Period ends, or in any case if such day is
not a business day, the next succeeding business day.

 

Payments under the Program are expressly contingent upon achievement of the
Performance Condition and may not exceed the value calculated in accordance with
the terms hereof.  The maximum amount payable to any one Participant under the
Program in any one calendar year shall be the amount set forth and as calculated
in the 1999 Plan, as approved by shareholders of the Company.

 

Section 9.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Program’s administration, including:

 

·                  Determining and certifying in writing the extent to which the
Performance Condition and other conditions have been achieved prior to any
payments under the Program,

 

·                  Ensuring that the Program is administered in accordance with
its provisions,

 

6

--------------------------------------------------------------------------------


 

·                  Approving Program Participants,

 

·                  Interpreting and administering the Program and any instrument
or agreement relating to, or award made under, the Program,

 

·                  Authorizing Target Share Unit awards to Participants,

 

·                  Ruling on any disagreement between Program Participants, the
Company, and any other interested parties to the Program,

 

·                  Adopting, amending, suspending, waiving and rescinding such
rules and regulations as deemed necessary or advisable to administer the
Program,

 

·                  Making decisions and determinations as required under the
Program or as deemed necessary or advisable for administration of the Program,

 

·                  Prescribing the form of any award agreement, which need not
be identical for each Participant, and

 

·                  Maintaining final authority to modify or terminate the
Program at any time.

 

The interpretation and construction by the Committee of any provisions of the
Program or of any Target Share Units or Awarded Share Units shall be final.  All
conditions of the Target Share Units must be approved by the Committee.  As
early as practicable prior to or during the Performance Period, the Committee
shall approve the number of Target Share Units to be awarded to each
Participant.  The associated terms and conditions of the Program will be
communicated to Participants as close as possible to the date an award is made. 
The Participant will sign and return a participant agreement to the Chief Human
Resources Officer or his or her designee.

 

Section 10.  Tax Consequences to Participants.  It is intended that: (i) until
the Performance Condition and applicable Employment Conditions are satisfied and
payment is made, a Participant’s right to an award under this Program shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined or referenced in Sections 83(a), 409A and 3121(v)(2) of
the Code; (ii) the Awarded Share Units shall be subject to employment taxes only
upon the satisfaction of the Performance Condition and applicable Employment
Conditions; and (iii) until the Awarded Share Units are actually paid to the
Participant, the Participants shall have merely an unfunded, unsecured promise
to be paid the benefit, and such unfunded promise shall not consist of a
transfer of “property” within the meaning of Code Section 83.  It is further
intended that, because a Participant cannot actually or constructively receive
the Target or Awarded Share Units prior to payment, the Participant will not be
in actual or constructive receipt of the Target or Awarded Share Units within
the meaning of Code Section 451 until they are actually paid.

 

7

--------------------------------------------------------------------------------


 

Section 11.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Target or Awarded Share Units and any
attempt to do so shall be void.

 

Section 12.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.  Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Condition was attained.

 

Section 13.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s common
stock payable in shares of Company common stock, the Target and Awarded Share
Units shall be adjusted by adding thereto the number of shares of Company common
stock which would have been distributable thereon if such Target and Awarded
Share Units had been actual Company shares and outstanding on the date fixed for
determining the shareholders entitled to receive such stock dividend or
distribution.  In the event of any spin-off, split-off or split-up, or dividend
in partial liquidation, dividend in property other than cash, or extraordinary
distribution to shareholders of the Company’s common stock, the Target and
Awarded Share Units shall be appropriately adjusted to prevent dilution or
enlargement of the rights of Participants which would otherwise result from any
such transaction, provided such adjustment shall be consistent with Code
Section 162(m).

 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 5(b) hereof.  In any case in
which the Company’s common stock is changed into or becomes exchangeable for a
different number or kind of shares of stock or other securities of the Company
or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
performance incentive share units constituting an award, units representing the
number and kind of shares of stock or other securities (or cash or other
property) into which each outstanding share of the Company’s common stock shall
be so changed or for which each such share shall be exchangeable (and
substituting the Federal one-year Treasury Bill interest rate for dividends in
the case of units represented by cash or property).  In the case of any such
adjustment, the Target and Awarded Share Units shall remain subject to the terms
of the Program.

 

Section 14.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

8

--------------------------------------------------------------------------------


 

(a)                                  The specific basis for its decision,

 

(b)                                 Specific reference to pertinent Program
provisions on which the decision is based,

 

(c)                                  A description of any additional material or
information necessary for the Participant to perfect a claim and an explanation
of why such material or information is necessary, and

 

(d)                                 An explanation of the Program’s claim review
procedure.

 

Section 15.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 16.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Section 17.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

Section 18.  Amendment or Termination of this Program.  This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee without liability therefor, including without limitation any potential
liability for potential cumulative performance awards described in
Section 5(a)(v) and (vi) hereof; provided, however, the Committee may not amend,
suspend or terminate the Program with respect to the then-current Performance
Period except within the first 30 days of such Performance Period and no
amendment, suspension or termination shall adversely affect a Participant’s
rights to his or her award for prior Performance Periods, subject to
satisfaction of the applicable Employment Conditions set forth in Section 6. 
Notwithstanding the foregoing, the Company may amend this Program from time to
time without any Participant’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Participants.  Upon termination of the Program, all
Target Share Units shall automatically be forfeited and terminate without
further action required of the Company.  Amendment, suspension or termination
must be approved by the Committee.

 

*            *            *

 

9

--------------------------------------------------------------------------------